Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/9/2022 has been entered.

Status of the application
3.	Claims 1-3, 5,6,8,10,12,14-17 and 25-30 are pending in this office action.
Claim 28 has been amended.
Claims 29, 30 are new. 
Claims 1-3, 5,6,8,10,12,14-17 and 25-30 have been rejected.

4. 	Claims 1-3, 5, 6, 8, 10, 12, 14-28 are pending in this office action. Claims 1-3, 6, 8, 10, 12, 15, 16, 26, 28 have been further amended. Claim 18-24 have been further cancelled. Claims 1-3, 5, 6, 8, 10, 12, 14-17, 25-28 have been rejected. Claim 

Rejections - 35 USC § 103
5. — The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-3, 5-6, 8, 10, 12, 14-17, and 25-27, 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swenson et al. US 2008/0233244 in view of Scanlin et al. US 2010/0184963 and (additionally) further in view of NPL Rimmer et al. [in “How to make quinoa flour” By Alyssa Rimmer, Oct 21, 2015 pages 1-23; (SEOSY WAT. SUNS MSS TVS. CONV TEES UNS ue)] as evidenced by NPL wheat starch flour and as evidenced by Futo et al. US 2010/0331357.

8.	 Regarding claims 1, 5, 26, 29, 30, Swenson et al. discloses the method to make an animal food composition can be used for Dog or cat food ([0017], [0099]) containing Quinoa ([0087]),fat ([(0085]+), protein ([0006)), supplemental amino acid ([0100], [(0153]), fatty acid, vitamins, minerals ([O089]-[0091]), micronutrients e.g. antioxidant (in addition to vitamin/mineral) ([0089], [0092]), Macronutrient (in addition to carbohydrate, fat, protein) as vegetables ([0087] and see [0112] also).
Regarding the claimed amount of 5-20% by weight of quinoa, it can be addressed in two ways:
(a) Swenson et al. also discloses that the macronutrient source is quinoa and it can be in an amount of preferred range between 5-50% by weight of the composition which includes quinoa and /or other carbohydrates ([0087]). Therefore, it meets claim limitations of “quinoa grain 5-20 wt.% based on the total weight of the diet” of claims 1, 26 and also “quinoa grain of about 10 wt.% based on the total weight of the diet” of claims 29, 30. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As claim 1 recites “quinoa grain in an amount from 5-20% by weight”, therefore, it is considered that the disclosed preferred amount 5-50% by weight may be contributed by quinoa to meet claim 1.
(b) Also, it can be mixed with other source of carbohydrate also as disclosed by Swenson et al. e.g. (“and mixtures thereof” in [0087]). Swenson et al. also discloses that structured plant protein can be from wheat also to serve as protein fiber (at least in [0087], in claim 6 of Swenson et al. e.g. starch, gluten, fiber etc.) and it can be from 10- 15% wheat starch (at least in claim 7 of Swenson et al.). It is known that wheat starch is present in wheat flour in an amount of greater than 70-75% as evidenced by NPL Wheat starch flour (page 1). Therefore, one of ordinary skill in the art would have been motivated to make mix flour with wheat flour which can be a source of starch to serve as
structured product (at least in claim 7 of Swenson et al.). Therefore, out of 10-15% by weight of wheat flour as source of starch from 5-50% by weight of total carbohydrate, it is the residual of quinoa which is narrower in range amount from disclosed 5-50% by weight, however, it overlaps claimed 5-20% by weight to meet claimed range amount of claims 1, 26 and claims 29, 30.
Swenson et al. does not specifically teach “quinoa grain is grinding products or flour derived from the seeds of quinoa” as claimed in claim 1. 
Scanlin et al. discloses that quinoa grain (quinoa seed) can produce quinoa flour ([0002], [0039], [0045], [0080]) to be used as animal food ([0010]) having an improved flavor, shelf-life, rheological, cooking and baking characteristics etc. ([0079]) with reduced off-flavor, or a bitter flavor, reduced saponin and reduced enzyme level ([0080]) and gluten-free ((0083]).
Scanlin et al. discloses that quinoa grain (quinoa seed) can produce quinoa flour ([0002], [0039], [0045], [0080]) to be used as animal food ([0010]) having an improved flavor, shelf-life, rheological, cooking and baking characteristics etc. ([0079]) with reduced off-flavor, or a bitter flavor, reduced saponin and reduced enzyme level ([0080))
and gluten-free (i.e. hypoallergenic) (at least in [0083]). It is known that the flour from grain is made by known grinding method.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Swenson et al. by including the teaching of Scanlin et al. to make quinoa flour from quinoa grain (quinoa seed) (([0002], [0039], [0045]) to be used as animal food ([0010]) having an improved flavor, shelf-life, rheological, cooking and baking characteristics etc.([0079]) with reduced off-flavor, or a bitter flavor, reduced saponin and reduced enzyme level ([0080]) and provides necessary functionality in a variety of food products ([0081]) and gluten-free ([0083] e.g. hypoallergenic), hypoallergenic ([0099
(Additionally), NPL Rimmer et al. discloses that Quinoa flour from Quinoa seed is made by grinding and it provides quinoa seed in flour form having benefits of its multiuse e.g. it is easy to make baking product from quinoa and also it provides all the nutrients normally do with the whole quinoa seed to serve as superfood flour (page 2).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Swenson et al. by including the teaching of NPL Rimmer et al. to make quinoa flour from quinoa seed because Quinoa flour from Quinoa seed provides quinoa seed in flour form having benefits of its multiuse e.g. it is easy to make baking product from quinoa and also it provides all the nutrients normally do with the whole quinoa seed to serve as superfood flour (page 2).
In order to address “firmicutes to bacteroidetes ratio”, as claimed in claim 1, it is evidenced that dog has inflammatory bowel disease as evidenced by Futo et al. ([0283]).
It is to be noted that the effective amount of quinoa is considered from claimed 5- 20 wt.% which addressed above and it will increase firmicutes to bacteroidetes ratio in the animal, however, as because Swenson et al. discloses the identical quinoa in animal food composition and , therefore, they will have identical function including the identical property to “ increase firmicutes to bacteroidetes ratio in the animal’ of claim 26 and would inherently have an “ increase (in) the one or more parameters of commensals in the animal in the animal, wherein the quinoa grain increases the one or more parameters of commensals in the animal, wherein the one or more parameters comprises a firmicutes to bacteroidetes ratio in the animal’ as claimed in claim 26.

9. 	Regarding claim 26, Swenson et al. discloses the method to make an animal food composition can be used for Dog or cat food ([0017], [0099]) containing macronutrients (e.g. carbohydrates, lipid, protein etc. [0085]-[0088]) and micronutrients ([0089]-[0094]), specifically,  Quinoa grain ([0087]),fat ([(0085]+), protein ([0006]), supplemental amino acid ([0100], [(0153]), fatty acid, vitamins, minerals ([O089]-[0091]), micronutrients e.g. antioxidant (in addition to vitamin/mineral) ([0089], [0092]), Macronutrient (in addition to carbohydrate, fat, protein) as vegetables ([0087] and see [0112] also). Therefore, it meets all the claimed ingredients of claim 26.
It  is also to be noted that claim 26 is broad and does not mention any specific percentage increased amount of an individual microbe with respect to the total microbe in the system.
It is also to be noted that as because the disclosed amount of ingredients e.g. quinoa flour in the composition meet the claimed range amounts of quinoa flour, therefore, “the composition has disclosed amount of quinoa flour which meet the claimed range amounts of claimed composition and the quinoa has identical structure and property” therefore, “the claimed composition can function to increase Firmicutes: Bacteroides ratio including an effective increase in the weight percentages of the bacteria in the total microbiota as claimed in claim 26.
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of quinoa from the disclosed range amounts in order to have desired degree of increase of Firmicutes to Bacteroidetes ratio in the animal as claimed in claim 26.
Additionally, the Firmicutes to Bacteroidetes ratio can be considered as result effective variable.
Absent showing of unexpected results, the specific percentage amount of increase of individual microbe are not considered to confer patentability to the claims. As the percentage amount of microbe is variable that can be modified, among others, by adjusting the amount of quinoa from the disclosed range amounts of quinoa in the composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of quinoa in Swenson et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired percentage increased amount of individual microbe (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In addition, quinoa is considered as the identical structure of the disclosed quinoa and claimed quinoa and as because the disclose amount meets the amount of the claimed invention, therefore as because disclosed quinoa has the identical structure
with the claimed quinoa, it would have the identical property to increase one or more parameters of commensals in the animal which comprises a Firmicutes to Bacteroidetes ratio in the animal.

10.	 Regarding claims 2, 3 and 6, it is to be noted that claims 2, 3, 6 are broad and does not mention any specific percentage increased amount of an individual microbe with respect to the total microbe in the system.
It is to be noted that the effective amount of quinoa is considered from claimed 5- 20 wt.% which addressed above and it will be effective to increase firmicutes to bacteroidetes ratio in the animal, however, as because Swenson et al. discloses the identical quinoa in animal food composition and , therefore, they will have identical function including the identical property to “ increase firmicutes to bacteroidetes ratio in the animal’ of claim 28 and therefore, the method would result to provide an “ increase
It is also to be noted that as because the disclosed amount of ingredients e.g. quinoa flour in the composition meet the claimed range amounts of quinoa flour, therefore, “the method would alter the one or more parameters of commensals in an animal including an amount effective to increase firmicutes: bacteroides ratio as claimed in claim 1 and also be effective to include an effective amount to increase in the weight percentages of the bacteria in the total microbiota as claimed in claims 2,3 and 6.
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of quinoa from the disclosed range amounts in order to have desired degree of increase of firmicutes to bacteroidetes ratio in the animal and also to
have desired degree of percent increase of lactobacillus, bifidobacter, clostridium in total microbiota as claimed in claims 2, 3 and 6.
Additionally, this amount of percentage increment of individual microbe in total microbiota as claimed in claims 2, 3, 6 can be considered as result effective variable.
Absent showing of unexpected results, the specific percentage amount of increase of individual microbe as claimed in claims 2, 3, 6 are not considered to confer patentability to the claims. As the percentage amount of microbe is variable that can be modified, among others, by adjusting the amount of quinoa from the disclosed range amounts of quinoa in the composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of quinoa in Swenson et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired percentage increased amount of individual microbe (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

11.	 Regarding claims 8, 10, 12, 14, it is to be noted that the examiner holds the same position as discussed for the claims 2, 3 and 6 above. It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of quinoa from
the disclosed range amounts in order to have desired degree of increase firmicutes to bacteroidetes ratio in the animal.
This amount of increment as claimed in claims 8, 10, 12 can also be considered as result effective variable and the result effective variable used for claims 2, 3, 6 is applicable here also.

12. 	Regarding claims 15-17, itis to be noted that the claimed food composition is broad and therefore, baseline composition varies with respect to the initial amount of these microorganisms in the food composition.
However, it is within the skill of one of ordinary skill in the art to evaluate the initial concentration and ratio of the firmicutes to bacterioidetes in the animal by using normal diet without quinoa and followed by comparing the result with the diet containing an effective amount of quinoa in the diet. It is also to be noted that one of ordinary skill in the art would consider one or more time points in order to have a clear and scientific result which can suggest what effective amount of quinoa will have the effect of “increasing the concentration and ratio of the firmicutes to bacterioidetes in the animal’ at what time point from the initial starting point of day zero.

13. 	Regarding claim 17, it is to be noted that even if the combinations of prior arts do not specifically disclose the time point 20 days where “the diet increases the firmicutes to bacterioidetes ratio after feeding the diet to the animal for 20 days”, however, it is to be noted that and as mentioned above that even if Swenson et al., Scanlin et al. and (additionally) NPL Rimmer et al. do not specifically disclose that the
effective amount of quinoa increase firmicutes to bacteroidetes ratio in the animal, however, as because the combinations of the prior arts of record disclose the identical quinoa in animal food composition, and, therefore, they will have identical function including the identical property to “increase firmicutes to bacteroidetes ratio in the animal’ as claimed in claim 17. It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of quinoa from the disclosed range amounts in order to have desired degree of increase of firmicutes to Bacteroidetes ratio as claimed in claim 17. This can be considered as result effective variable, as discussed above.

14. 	Regarding claim 25, Swenson et al., Scanlin et al. and (additionally) NPL Rimmer et al. disclose quinoa containing feed composition can be used as dog's food (at least in Swenson et al. ([0017], [0099]).
It is evidenced that dog has inflammatory bowel disease as evidenced by Futo et al. ([0283]).
Therefore, combining the combined teachings of the above disclosed prior arts of record, as because the disclosed amount of ingredients e.g. quinoa flour in the composition meet the claimed range amounts of quinoa flour, therefore, “the composition has disclosed amount of quinoa flour which meet the claimed range amounts of claimed composition and the quinoa has identical structure and property” therefore, “the claimed composition can function to increase firmicutes: bacteroides ratio
including an effective increase in the weight percentages of the bacteria in the total microbiota as claimed in claim 1.
Therefore, as claim 25 depends on claim 1, it would have been obvious that the dietary composition would provide the beneficial effect to treat the diseases e.g. irritable bowel syndrome of dog, and dog has inflammatory bowel disease as evidenced by Futo et al. ([(0283]).
Therefore, the disclosed method of feeding animal food composition which meet the claimed food composition would be able to treat “a condition treatable with commensals in an animal in need thereof, the method comprising feeding the animal in need thereof a diet comprising quinoa grain in an amount effect to increase a ratio of firmicutes to Bacteroidetes in the animal in need thereof, wherein the condition treatable with commensals is selected from the group consisting of diarrhea, dental infections, nasal colonization, clostridium difficile colitis, Helicobacter pylori infection, inflammatory bowel disease, irritable bowel syndrome, intestinal inflammation, rheumatoid arthritis, and cancer’ as claimed in claim 25.
It is to be noted that the effective amount of quinoa is considered from claimed 5- 20 wt.% which addressed above and it will increase firmicutes to 14acteroidetes ratio in the animal, however, as because Swenson et al. discloses the identical quinoa in animal food composition and , therefore, they will have identical function including the identical property to “ increase firmicutes to 14 Bacteroidetes ratio in the animal’ of claim 26 and would inherently have an “ increase (in) the one or more parameters of commensals in the animal in the animal, wherein the quinoa grain increases the one or
more parameters of commensals in the animal, wherein the one or more parameters comprises a firmicutes to Bacteroidetes ratio in the animal’ as claimed in claim 26.

15. 	Regarding claim 27, it is to be noted that even if claim 27 recites close ended “consist of” transitional phrase, however, Swenson et al. has disclosed the composition consisting of the protein, carbohydrate, fat, amino acid, fatty acid, macronutrient, micronutrient, mineral, vitamins, and the quinoa (at least in [0087], [(089]- [0091], [0100], [0153]). Therefore, claim 27 recites “one or more” to address more than one component from specific subgroup of the specific category like amino acid etc. Therefore, Swenson et al. meets claim 27.

16.	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Swenson et al. US 2008/0233244 in view of Scanlin et al. US 2010/0184963 and (additionally) further in view of NPL Rimmer et al. [in “How to make quinoa flour” By Alyssa Rimmer, Oct 21, 2015 pages 1-23; (SEOSY WAT. SUNS MSS TVS. CONV TEES UNS)] as evidenced by NPL wheat starch flour and as evidenced by Futo et al. US 2010/0331357 and further as evidenced by Thomas et al. US 20070110880.

17. 	Regarding claim 28, Swenson et al. discloses the method to make an animal food composition can be used for Dog food ([0017], [0099]) containing Quinoa ([0087]),fat ([(0085]+), protein ([0006)), supplemental amino acid ([0100], [0153]), fatty acid, vitamins, minerals ([O089]-[0091]), micronutrients e.g. antioxidant (in addition to vitamin/mineral) ([0089], [0092]), Macronutrient (in addition to carbohydrate, fat, protein) as vegetables ([0087] and see [0112] also).
Regarding the claimed amount of 5-20% by weight of quinoa, it can be addressed in two ways:
(a) Swenson et al. also discloses that the macronutrient source is quinoa and it can be in an amount of preferred range between 5-50% by weight of the composition which includes quinoa and /or other carbohydrates ([0087]).
As claim 26 recites “quinoa grain in an amount from 5-20% by weight”, therefore, it is considered that the disclosed preferred amount 5-50% by weight may be contributed by quinoa to meet claim 28.
(6) Also, it can be mixed with other source of carbohydrate also as disclosed by Swensen et al. e.g. (“and mixtures thereof” in [0087]). Swensen et al. also discloses that structured plant protein can be from wheat also to serve as protein fiber (at least in [0087], in claim 6 of Swensen et al. e.g. starch, gluten, fiber etc.) and it can be from 10- 15% wheat starch (at least in claim 7 of Swensen et al.). It is known that wheat starch is present in wheat flour in an amount of greater than 70-75% as evidenced by NPL Wheat starch flour (page 1). Therefore, one of ordinary skill in the art would have been motivated to make mix flour with wheat flour which can be a source of starch to serve as structured product (at least in claim 7 of Swensen et al.). Therefore, out of 10-15% by weight of wheat flour as source of starch from 5-50% by weight of total carbohydrate, it is the residual of quinoa which is narrower in range amount from disclosed 5-50% by weight, however, it overlaps claimed 5-20% by weight to meet claimed range amount of claim 1.
Swenson et al. discloses that quinoa can be used for dogs and cat ([0017], [0099]). It is evidenced that dog has inflammatory bowel disease as evidenced by Futo et al. ([0283]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Swenson et al. ([(0087]) to include the  teaching of Scanlin et al. to make quinoa flour from quinoa grain (quinoa seed) (([0002], [0039], [0045]) to be used as animal food ([0010]) having an improved flavor, shelf-life, rheological, cooking and baking characteristics etc.([0079]) with reduced off-flavor, or a bitter flavor, reduced saponin and reduced enzyme level ([0080]) and provides necessary functionality in a variety of food products ([0081]) and gluten-free ([0083] e.g. hypoallergenic), hypoallergenic ([0099]).
It is to be noted that and as evidenced by Thomas et al. that one of the allergic reaction can cause diarrhea ([0005], [0006]).
It is to be noted that the effective amount of quinoa is considered from claimed 5- 20 wt.% which addressed above and it will be effective to increase firmicutes to bacteroidetes ratio in the animal, however, as because Swenson et al. discloses the identical quinoa in animal food composition and , therefore, they will have identical function including the identical property to “ increase Firmicutes to Bacteroidetes ratio in the animal’ of claim 28 and therefore, the method would result to provide an“ increase (in) the one or more parameters of commensals e.g. inflammatory bowel disease in the animal e.g. in dog has inflammatory bowel disease as evidenced by Futo et al. ([0283]) to meet the claimed invention of claim 28.
Additionally, this amount of percentage increment of individual microbe in total microbiota as claimed in claim 28 can be considered as result effective variable.
Absent showing of unexpected results, the specific percentage amount of increase of individual microbe as claimed in claims 2, 3, 6 are not considered to confer patentability to the claims. As the percentage amount of microbe is variable that can be modified, among others, by adjusting the amount of quinoa from the disclosed range amounts of quinoa in the composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention
was made would have optimized, by routine experimentation, the amount of quinoa in Swenson et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired percentage increased amount of individual microbe (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Pertinent prior art
18.	 NPL Quinoa (2013) is not used in this office action. However, as an additional note, NPL quinoa also discloses the medicinal use as healing wounds, healing tooth pain etc. and its use in animal food (pages 1, 2).
Thomas et al. US 20070110880
Thomas et al.  discloses multi- benefit of quinoa and quinoa containing feed composition can be used as dog’s food (At least in Abstract and [0010], [0019], [0026], [0038], [0043], [0044]).

Response to arguments
19.	Applicants arguments and amendments have been considered. However, they are not persuasive. The reasons are discussed below: 

20.	Applicants primarily argued two things:
(i) Applicants argued on page 7 that” Indeed, the teaching of Funda et al. (U.S. 2011/0318455; hereafter, “Funda”’), which is of record, supports the surprising and unexpected results. For example, Funda teaches that quinoa increases probiotics. See, at least, assertions of Office in previous Office Actions. Funda further explicitly discloses that probiotic bacterial cultures include bacteroides [ [0026]. As such, the inclusion of quinoa, which is alleged to have probiotic properties, would increase bacteroidetes. Increasing the bacteroidetes would at least decrease the firmicutes to bacteroidetes ratio and not increase the firmicutes to bacteroidetes ratio, as recited in the claims, or alternatively, would increase both the firmicutes and the bacteroidetes, thereby not changing the ratio.
The Examiner is kindly reminded that surprising and unexpected results are viewed in light of the closest prior art, which is a single reference, not a combination of references or a modified reference. See MPEP § 716.02(e)(III). In the Advisory Action of 3 June 2022, the Office alleges that the Applicant has not compared the claimed invention to the teaching of the closest prior art reference, namely, Swenson. Applicant respectfully disagrees. In the previously filed response, Applicant explicitly pointed out that the Office has already acknowledged that Swenson does not teach or suggest that the pet is a dog or a cat, and that quinoa is from quinoa seed as quinoa flour. As such, Swenson fails to teach or suggest each and every element of independent claim 1, and those claims depending therefrom. Without disclosing the features of the claimed invention, one having ordinary skill in the art would have no motivation or reason, much less, any instructions for altering one or more parameters of commensals as claimed”.
In response, Funda et al. is not used in the last office action as mailed on 3/10/2022. Therefore, the arguments related to  Funda et al. is moot. It is agreed that applicants need to consider the single prior art. However, we need to consider the last and present office action where applicants need to consider the single prior art by Swensen et al. (US 2008/0233244) as primary closest prior art who discloses that the macronutrient source is quinoa and it can be in an amount of preferred range between 5-50% by weight of the composition which includes quinoa and /or other carbohydrates ([0087]). Swenson et al. also discloses that the food composiotion is for animal food and it includes pet animals like dog or cat (at least in [0017], [0099]). Therefore, Swenson et al. discloses quinoa and range amounts of quinoa which encompasses the claimed range amount of quinoa which can be used for dog or cat food ([0017], [0099]) of the presently claimed invention which shows prima facie case of obviousness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, Swenson et al. can be used as closest prior art to consider to establish unexpected result.  It is also to be noted that as the disclosed quinoa has identical structure of quinoa as claimed in the presently claimed invention, therefore, the claimed product will have identical function including the claimed function of “ quinoa grain in an amount effective to increase a firmicutes to Bacteroidetes ratio in the animal”   and  “quinoa grain is present in an amount of from 5 to 20% by weight based on the total weight of the diet”  as claimed at least in independent claims 1, 26 and 28. 
The examiner acknowledges the arguments in this respect. 
However, the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference and it is Swensen et al.  and
 	(2) Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and
lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
In this instance, applicants need to select that the applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and
lower limits) and within disclosed 5-50 wt.% of Quinoa as disclosed by Swenson et al. in order to establish that the claimed 5-20% by weight provides unexpected result and beyond that (however, within 5-50 wt.%) does not provide the unexpected result which will establish the criticality of the narrow 5-20% by weight amount of quinoa over the broad 5-50 weight% of disclosed range amount of quinoa as disclosed by Swensen et al. 

21.	Applicants do not have any further arguments as filed on 6/9/2022. Therefore, the rejection is maintained and is made as non-final. 

Conclusion
22.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792